Citation Nr: 0714467	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right ankle 
disability with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied service connection for 
a right ankle injury and arthritis.  

The veteran testified at a July 2006 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in September 2006.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The veteran's right ankle disability with arthritis is not 
shown to be etiologically related to active service.  


CONCLUSION OF LAW

A right ankle disability with arthritis was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In May 2002 and January 2005 letters, VA informed the veteran 
of the evidence necessary to substantiate his claim, evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

A June 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VCAA notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Among other things, the 
appeal was subsequently readjudicated by the RO in January 
2007.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.   

The veteran's service medical records, VA and private 
treatment records, Social Security Administration records, a 
VA examination, a hearing transcript, and various lay 
statements have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records show that the veteran was seen for 
right ankle complaints in service.  A September 1965 entrance 
examination noted that the veteran had twisted his ankle at 
age 17; however, no residuals to that injury were noted on 
entrance.  Clinical records show that the veteran injured his 
right ankle in December 1967 and was assessed with a mild 
sprain.  In March 1968, the veteran was seen for persistent 
pain and swelling of the right ankle.  The veteran's October 
1968 separation examination did not reflect any residuals to 
the in-service right ankle injury. 

Lay statements from the veteran's friends, submitted in 
December 2003, show that the veteran complained of ankle pain 
during their hunting trips in the mid 1970s.  

Private treatment records reflect a diagnosis of rheumatoid 
arthritis, with complaints of right ankle pain in 1986 and 
1988. 

A July 1993 treatment report from Dr. S.B. noted that the 
veteran's rheumatoid arthritis predominantly involved his 
upper extremities.  Dr. S.B. suspected that his lower 
extremities were in remission due to repeated injections in 
the ankle and knee.  

A June 1994 VA examination reflects a diagnosis of rheumatoid 
arthritis with involvement of the hands, elbow, right ankle, 
and left knee.  June 1994 X-rays of the right ankle reflect 
findings consistent with degenerative osteoarthritis.  

A June 1999 treatment report from the Stones River Medical 
Consultants notes that the veteran had a history of migratory 
arthritis and arthralgia with began in late 1979.  At that 
time, he was noted to have subcutaneous nodules and pain in 
the thumbs, knees, elbows, wrists, and right shoulder.  The 
examiner did not note any complaints pertaining right ankle 
at that time. 

VA treatment records reflect complaints of right ankle pain, 
and a current diagnosis of arthritis in the right ankle.  
(See VA treatment records 2000-2005)  VA treatment records 
also note that the veteran has had a diagnosis of rheumatoid 
arthritis since 1979.  April 2005 VA x-rays of the right 
ankle showed some spurs and joint narrowing.   

The medical evidence reflects and in-service injury, and 
post-service complaints relating to the right ankle.  The 
veteran has a currently diagnosed right ankle disability with 
arthritis.  Thus, the appeal was remanded in September 2006 
for a VA examination to determine if the veteran's current 
right ankle disability with arthritis was related to his 
documented in-service ankle complaints.  In conjunction with 
the October 2006 VA examination, the examiner reviewed the 
entire claims file, to include service medical records and 
post-service medical records.  The examiner detailed findings 
from the veteran's service medical record relating to his 
right ankle injury and noted post-service findings as well.  
X-rays of the right ankle reflect degenerative narrowing and 
spurring at the tibiotalar joint as well as at the dorsal 
aspect of the talar navicular joint.  The examiner stated 
that there was prominent spurring both superiorly and 
inferiorly on the calcaneal surface.  No acute osseous 
abnormality was identified.  The veteran was diagnosed with 
arthritis of the right ankle.  In addressing the nature and 
etiology of the veteran's right ankle disability, the 
examiner stated that she could not resolve the issue without 
resorting to mere speculation.  The examiner explained that 
it was not possible to resolve the issue because of the 
passage of time since the original injury to the ankle, the 
extremely limited information regarding the nature and 
etiology of the original injury in the medical record, the 
current condition of the ankle, current diagnosis and 
treatment modalities regarding the ankle, as well as the 
conflicting reports between the veteran's claims and 
physicians of record.  

According to United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, the 
Board finds that the VA's examiner, who thoroughly reviewed 
the veteran's records in regard to his right ankle disability 
is probative and analyzing the diagnosis and etiology of his 
right ankle disability. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  In this case, 
however, the VA examiner found that she could not make a 
determination as to etiology without resorting to mere 
speculation.  VA regulation provides that service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Accordingly, this opinion is insufficient evidence 
of a nexus or relationship between the veteran's current 
right ankle disability and his in-service complaints.  In the 
current case, no nexus has been established by competent 
medical evidence between the veteran's currently diagnosed 
arthritis of the right ankle and his in-service complaints.  
As well, arthritis of the right ankle was not diagnosed 
within one year of separation of service.  38 C.F.R. 
§§ 3.307, 3.309 (2006).  Thus, the Board finds that service 
connection is not warranted. 

The Board has considered the veteran's own statements in 
support of his claim.  Where the determinative issue is one 
of medical causation or diagnosis, however, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  The Board notes that the veteran submitted 
internet articles in July 2006 in support of his claim; 
however, these documents cannot be considered as competent 
evidence which addresses the facts of this particular case, 
or the etiology of the veteran's right ankle disability.  The 
Board finds that generic texts, such as the one offered, 
which does not address the facts of this particular veteran's 
case with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

C.  Conclusion

Although the veteran does have a current diagnosis of 
arthritis of the right ankle, the medical evidence of record 
does not show that the disability was incurred or aggravated 
in service; arthritis did not manifest within a year 
following the veteran's separation from service and no nexus 
has been established between the veteran's current disability 
and his in-service complaints.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has a right ankle disability with 
arthritis, etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.




ORDER

Service connection for right ankle disability with arthritis 
is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


